Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/16/2022 08:04 AM CST




                                                         - 45 -
                               Nebraska Supreme Court Advance Sheets
                                        313 Nebraska Reports
                             132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                                              Cite as 313 Neb. 45




                       132 Ventures, LLC, a Nebraska limited liability
                          company, appellee and cross-appellant, v.
                            Active Spine Physical Therapy, LLC,
                                a Nebraska limited liability
                                company, et al., appellants
                                    and cross-appellees.
                                                    ___ N.W.2d ___

                                        Filed December 16, 2022.   No. S-22-047.

                 1. Judgments: Appeal and Error. In a bench trial of a law action, a trial
                    court’s factual findings have the effect of a jury verdict and will not be
                    set aside on appeal unless clearly wrong.
                 2. Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law which an appellate court resolves independently of the
                    lower court.
                 3. Constitutional Law: Appeal and Error. The review of constitutional
                    standards is a question of law and is reviewed independently of the trial
                    court’s determination.
                 4. Jury Trials: Waiver. A party must be entitled to a jury trial before the
                    party can validly waive that right.
                 5. Forcible Entry and Detainer: Property: Words and Phrases. The
                    forcible entry and detainer proceeding is a special statutory proceeding
                    designed to provide a speedy and summary method by which the owner
                    of real estate might regain possession of it from one who had unlaw-
                    fully and forcibly entered into and detained possession thereof, or one
                    who, having lawfully entered, then unlawfully and forcibly detained
                    possession.
                 6. Forcible Entry and Detainer: Legislature. Because of its summary
                    nature, the Legislature has narrowed the issues that can be tried in a
                    forcible entry and detainer action to the right of possession and statu­
                    torily designated incidents thereto.
                                    - 46 -
           Nebraska Supreme Court Advance Sheets
                    313 Nebraska Reports
          132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                           Cite as 313 Neb. 45

 7. Forcible Entry and Detainer: Title. A forcible entry and detainer
    action does not try the question of title, but only the immediate right
    of possession.
 8. Constitutional Law: Jury Trials. Nebraska’s Constitution preserves the
    right to a jury trial as it existed at common law.
 9. Forcible Entry and Detainer: Damages. Neb. Rev. Stat. § 25‑21,223
    (Reissue 2016), a provision of Nebraska’s forcible entry and detainer
    statutes, contemplates bifurcated proceedings wherever damages are
    warranted, distinguishing between the “trial of the action for possession”
    and “other causes of action.”
10. Statutes: Legislature: Intent. In construing a statute, the legislative
    intention is to be determined from a general consideration of the whole
    act with reference to the subject matter to which it applies and the
    particular topic under which the language in question is found, and the
    intent as deduced from the whole will prevail over that of a particular
    part considered separately.
11. Jury Trials: Equity. At common law, legal claims were tried by a jury
    and equitable claims were tried by a court.
12. Claims: Jury Trials: Equity. In Nebraska, it is well established that
    litigants are typically entitled to a jury trial on legal claims, but not
    equitable claims.
13. Actions: Pleadings: Equity. The essential character of a cause of
    action and the remedy or relief it seeks as shown by the allegations of
    the petition determine whether a particular action is one at law to be
    tried to a jury or in equity to be tried to a court.
14. Actions: Breach of Contract: Damages. A suit for damages arising
    from breach of a contract presents an action at law.

   Heavican, C.J., Cassel, Stacy, Funke, Papik, Freudenberg,
JJ., and Post, District Judge.

   Funke, J.
                       INTRODUCTION
   This appeal arises from a dispute concerning the posses-
sion and use of a commercial property in Omaha, Nebraska. A
complaint was filed by 132 Ventures, LLC, managed by Dale
Scott, against Active Spine Physical Therapy, LLC (Active
Spine), Sara Muchowicz, and Nicholas Muchowicz for (1)
forcible entry and detainer, (2) breach of contract, (3) breach of
guaranty, and (4) unjust enrichment. The district court granted
                                - 47 -
          Nebraska Supreme Court Advance Sheets
                   313 Nebraska Reports
         132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                          Cite as 313 Neb. 45

relief on 132 Ventures’ forcible entry and detainer cause of
action, ordering restitution of the premises. The district court
proceeded to hear the remaining causes of action at a bench
trial and subsequently awarded damages to 132 Ventures in the
amount of $158,368.73 under the parties’ amended lease agree-
ment. Active Spine and the Muchowiczes appeal, assigning
error to the district court’s denial of their request for a jury trial
and its calculation of damages, and 132 Ventures cross‑appeals,
assigning multiple errors related to the district court’s calcula-
tion of damages.

                        BACKGROUND
   Active Spine is a physical therapy business owned by the
Muchowiczes. In 2017, with the assistance of Scott, a real
estate broker, the Muchowiczes began looking for a new build-
ing to purchase for Active Spine. The Muchowiczes decided
to purchase a commercial property in Omaha. Before buying
the property, the Muchowiczes formed DEMU Properties, LLC
(DEMU), to hold title to it. Scott became a member of DEMU
along with the Muchowiczes. DEMU then purchased the prop-
erty, with its members intending to execute a lease with Active
Spine for a portion of the property.
   On December 29, 2017, Scott on behalf of DEMU and
Nicholas on behalf of Active Spine executed a written lease
agreement (December 29 lease) for the purchased property.
The December 29 lease provided that Active Spine would
occupy 9,544 rentable square feet of the property at a base
rent of $12.50 per rentable square foot for the first year of the
lease. Additionally, the lease provided that the base rent would
increase to $13 per rentable square foot for the second lease
year. The term of the lease was 20 years, with an option to
renew for two additional 5‑year periods. As part of the lease
agreement, Nicholas and Sara executed a “Personal Guarantee”
unconditionally guaranteeing payment of all rent and other
charges due under the lease. On February 20, 2020, Nicholas,
as DEMU’s manager, purportedly executed an amendment
                              - 48 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
        132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                         Cite as 313 Neb. 45

of the December 29 lease (amended lease) on behalf of both
DEMU and Active Spine. The amended lease differs from the
December 29 lease in multiple respects, but not in its calcula-
tion of monthly rent payments.
   In June 2020, the property was purchased by 132 Ventures
at a foreclosure sale. A third‑party management company for
132 Ventures began invoicing Active Spine for rent. Active
Spine did not pay rent to 132 Ventures in June or July, result-
ing in 132 Ventures serving Active Spine with a “Three‑Day
Notice to Quit” pursuant to Neb. Rev. Stat. § 25‑21,221
(Reissue 2016). On July 23, 132 Ventures filed its complaint
against Active Spine and the Muchowiczes. On its cause of
action for forcible entry and detainer, 132 Ventures sought
immediate possession of the property pending proceedings on
its other causes of action. Active Spine filed a counterclaim
and third‑party complaint against 132 Ventures and Scott,
alleging fraud, promissory estoppel, and intentional interfer-
ence with a business expectation against both parties.
   In August 2020, the matter came on for hearing on 132
Ventures’ cause of action for forcible entry and detainer.
Although evidence was heard, the district court made no
ruling on the issue of possession. Instead, the court con-
solidated the case with another related matter and reassigned
the case to another judge. Active Spine subsequently moved
for a temporary injunction to prevent eviction. In October, a
separate hearing was held on the forcible entry and detainer
action, as well as the motion for a temporary injunction. On
January 4, 2021, the district court ordered restitution of the
property to 132 Ventures, explaining that “[t]he evidence
is clear that Defendants have paid no rent to Plaintiff” and
that Active Spine had failed to demonstrate entitlement to
equitable relief. Active Spine was ordered removed from
the premises.
   Following the district court’s restitution order, 132 Ventures
sought damages on its causes of action for breach of contract,
breach of guaranty, and unjust enrichment. On July 20, 2021,
                              - 49 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
        132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                         Cite as 313 Neb. 45

the district court set the matter for a bench trial in November.
The order setting the bench trial stated that “upon agreement
of the parties . . . the case should be tried to the Court without
a jury.”
   On August 10, 2021, Active Spine moved to reset the trial
and requested a jury trial. The Muchowiczes also objected to
trial without a jury. Thereafter, 132 Ventures filed a motion
resisting the request to set the matter for a jury trial, and in
its motion, 132 Ventures indicated that all parties were present
at the hearing in which the matter was set for a bench trial.
Although Active Spine and the Muchowiczes do not contest
they were present at a hearing to set the matter for trial, both
parties suggest that the hearing was not on the record. Further,
the appellate record merely indicates that a hearing to set a
trial was to be held on July 20, but there is no record from
that hearing.
   On October 20, 2021, the district court overruled the objec-
tions to a bench trial, explaining:
           On July 20, 2021, the Court set this matter for a 2 and
      1
        ⁄2 day bench trial for November 8 to 10, 2021. No party
      objected to the Court setting the matter for a bench trial.
      In fact, the Court order . . . stated that “upon agreement
      of the parties . . . the case should be tried to the Court
      without a jury.”
Active Spine subsequently dismissed its counterclaim and
third‑party complaint. The district court proceeded to trial
as scheduled. At trial, Active Spine and the Muchowiczes
cross‑examined 132 Ventures’ witnesses, but opted not to pre­
sent their own case in chief or move for a directed verdict,
instead continuing their objection to the trial going forward
without a jury.
   The evidence offered at trial focused on the issue of dam-
ages. According to 132 Ventures, the December 29 lease was
the relevant lease and the amended lease executed by Nicholas
was void. To support its contention, 132 Ventures argued
that because DEMU’s operating agreement provides that “the
                                   - 50 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
           132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                            Cite as 313 Neb. 45

affirmative vote of all Members shall be necessary to effect
. . . [a]ny contracts between the Company and any entity or
individual affiliated with the Manager,” it would be improper
to consider the amended lease executed by Nicholas when
calculating damages. Active Spine and the Muchowiczes con-
tended that the amended lease was the relevant agreement to be
considered. The district court agreed with Active Spine and the
Muchowiczes and concluded that because 132 Ventures was
not a party to the amended lease, it could not assert that the
lease was void. The court then proceeded to award damages to
132 Ventures based upon the amended lease. This appeal fol-
lowed. Before the Court of Appeals addressed the appeal, we
moved the matter to our docket. 1

                  ASSIGNMENTS OF ERROR
   Active Spine and the Muchowiczes assign that the district
court erred in denying their request for a jury trial and in its
calculation of damages. On cross‑appeal, 132 Ventures assigns
that the district court erred when it determined the amended
lease applied for the purpose of calculating damages and in its
calculation of damages.
                  STANDARD OF REVIEW
   [1‑3] In a bench trial of a law action, a trial court’s factual
findings have the effect of a jury verdict and will not be set
aside on appeal unless clearly wrong. 2 By contrast, statutory
interpretation presents a question of law which an appellate
court reviews independently of the lower court. 3 Similarly, the
review of constitutional standards is a question of law and is
reviewed independently of the trial court’s determination. 4
1
    See Neb. Rev. Stat. § 24‑1106(3) (Cum. Supp. 2020).
2
    McGill Restoration v. Lion Place Condo. Assn., 309 Neb. 202, 959 N.W.2d
    251 (2021).
3
    Williams v. Williams, 311 Neb. 772, 975 N.W.2d 523 (2022).
4
    Schmid v. Simmons, 311 Neb. 48, 970 N.W.2d 735 (2022).
                                  - 51 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
          132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                           Cite as 313 Neb. 45

                           ANALYSIS
   Active Spine and the Muchowiczes argue on appeal that
they were entitled to a jury trial on 132 Ventures’ breach of
contract, breach of guaranty, and unjust enrichment causes
of action following the resolution of the forcible entry and
detainer cause of action. Further, they argue that they never
waived their right to a jury trial and, in fact, objected at all
relevant points to trial occurring without a jury. In countering,
132 Ventures argues that Active Spine and the Muchowiczes
were not entitled to a jury trial or, in the alternative, that they
waived that right.
   [4] A party must be entitled to a jury trial before the party
can validly waive that right. 5 Accordingly, we must deter-
mine as a preliminary matter whether Active Spine and the
Muchowiczes were entitled to a jury trial on the causes of
action joined with the action for forcible entry and detainer.

                  Right to Civil Jury Trial
   [5‑7] The forcible entry and detainer proceeding is a special
statutory proceeding designed to provide a speedy and sum-
mary method by which the owner of real estate might regain
possession of it from one who had unlawfully and forcibly
entered into and detained possession thereof, or one who, hav-
ing lawfully entered, then unlawfully and forcibly detained
possession. 6 Because of its summary nature, the Legislature
has narrowed the issues that can be tried in a forcible entry
and detainer action to the right of possession and statutorily
designated incidents thereto. 7 In particular, Neb. Rev. Stat.
§ 25‑21,219 (Reissue 2016) provides that in addition to deter-
mining the parties’ rights to immediate possession, in forcible
entry and detainer actions:
5
    Id.
6
    Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).
7
    Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774
    (2014).
                                      - 52 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

      The court or the jury, as the situation warrants, shall
      inquire into the matters between the two litigants such as
      the amount of rent owing the plaintiff and the amount of
      damage caused by the defendant to the premises while
      they were occupied by him or her and render a judgment
      or verdict accordingly.
A forcible entry and detainer action does not try the question
of title, but only the immediate right of possession. 8
   Citing State v. Moores, 9 132 Ventures emphasizes that,
at common law, there was generally no right to a jury
trial in statutorily created summary proceedings. It is true
that forcible entry and detainer actions are creatures of
the Legislature. 10 Historically, only county courts, munici-
pal courts, and justices of the peace had original jurisdic-
tion over forcible entry and detainer actions. 11 In 1984,
the Legislature extended original jurisdiction over forcible
entry and detainer actions to district courts, but the scope
of the actions remained limited. 12 We have previously held
that when a district court hears a forcible entry and detainer
action, it sits as a special statutory tribunal to summarily
decide the issues authorized by the statute, and not as a court
of general jurisdiction with the power to hear and determine
other issues. 13 Forcible entry and detainer actions involve
accelerated trial procedures; trial of the action for posses-
sion is to be held no more than 14 days after the date of
 8
     Id.
 9
     State v. Moores, 56 Neb. 1, 9, 76 N.W. 530, 532 (1898) (“[s]o far as we
     can now trace the right of trial by jury, at common law, it did not extend
     to equitable actions, admiralty, or summary proceedings . . . .”), dismissed
     on rehearing 58 Neb. 285, 78 N.W. 529 (1899).
10
     See Cummins Mgmt., supra note 6.
11
     Id.
12
     See id.
13
     Id.
                                     - 53 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

issuance of the summons, and, generally, no continuance shall
be granted in excess of 7 days. 14
   Although it may appear at odds with the procedure’s expe-
ditious design, Nebraska’s forcible entry and detainer statutes
specifically authorize a trial by jury if either party demands
one. 15 Here, however, the parties agree that Active Spine and
the Muchowiczes did not demand a jury trial prior to adju-
dication of the first cause of action, namely 132 Ventures’
cause of action against Active Spine for forcible entry and
detainer. Instead, Active Spine and the Muchowiczes objected
to the subsequent, separate bench trial on damages (i.e., 132
Ventures’ causes of action for breach of contract, breach of
guaranty, and unjust enrichment).
   [8] We have previously held that Nebraska’s Constitution
preserves the right to a jury trial as it existed at common law. 16
Article I, § 6, of the Nebraska Constitution provides:
         The right of trial by jury shall remain inviolate, but the
      Legislature may authorize trial by a jury of a less number
      than twelve in courts inferior to the District Court, and
      may by general law authorize a verdict in civil cases in
      any court by not less than five‑sixths of the jury.
   The argument of 132 Ventures is that the language of Neb.
Rev. Stat. § 25‑21,226 (Reissue 2016) mandates a bench trial
for an entire forcible entry and detainer case if the parties
wait to object until after the proceedings on the immediate
right to possession have already occurred. Section 25‑21,226
provides in full:
14
     See Neb. Rev. Stat. §§ 25‑21,223 and 25‑21,225 (Reissue 2016).
15
     See Neb. Rev. Stat. § 25‑21,227 (Reissue 2016). Cf., Christiansen v.
     Moore, 184 Neb. 818, 172 N.W.2d 620 (1969) (discussing right to trial
     by jury in garnishment); Central Market v. King, 132 Neb. 380, 272 N.W.
     244 (1937) (law of garnishment is purely statutory); Clark v. Foxworthy,
     14 Neb. 241, 15 N.W. 342 (1883) (discussing right to trial by jury in
     garnishment).
16
     See Schmid, supra note 4.
                                       - 54 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

         If the suit is not continued or the place of trial
      changed, or if neither party demands a jury, the court
      shall try the cause. If, after hearing the evidence, the
      court shall conclude that the complaint is not true, the
      court shall enter judgment against the plaintiff for costs.
      If the court shall find that the complaint is true, judgment
      shall be entered against the defendant and in favor of the
      plaintiff for restitution of the premises and costs of suit.
      If the court shall find that the complaint is true in part,
      judgment shall be entered for the restitution of such part
      only, and the costs shall be taxed as the court shall deem
      just and equitable.
According to 132 Ventures, “The plain language of
[§ 25‑21,226] is clear: unless the case is continued, the loca-
tion of the trial is changed, or if one of the parties demands a
jury trial, a forcible entry and detainer case must be tried to
the bench.” 17
   [9] Active Spine and the Muchowiczes argue, in turn,
that 132 Ventures’ position “completely ignores Nebraska’s
statutory scheme as it applies to forcible entry and detainer
actions.” 18 Active Spine and the Muchowiczes emphasize
that § 25‑21,223, another provision of Nebraska’s forcible
entry and detainer statutes, contemplates bifurcated proceed-
ings wherever damages are warranted, distinguishing between
the “trial of the action for possession” and “other causes of
action.”
   [10] We have previously said, in construing a statute, that
the legislative intention is to be determined from a general
consideration of the whole act with reference to the subject
matter to which it applies and the particular topic under which
the language in question is found, and the intent as deduced
from the whole will prevail over that of a particular part
17
     Brief for appellee at 9.
18
     Reply brief for appellant at 6.
                                    - 55 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

considered separately. 19 Nebraska’s forcible entry and detainer
statutes are decidedly intended to avoid much of the expense
and delay incident to the more cumbersome action of eject-
ment formerly employed at common law. 20 Thus, the intent
of § 25‑21,223, as deduced from the whole, is to facilitate a
speedy determination of the immediate right to possession by
allowing for bifurcated proceedings that prioritize the cause of
action for forcible entry and detainer.
   Accordingly, we conclude that § 25‑21,226 discusses what
§ 25‑21,223 refers to as the “trial of the action for possession”
(i.e., a cause of action for forcible entry and detainer). Unlike
§ 25‑21,223, § 25‑21,226 concerns itself only with the remedy
of restitution. Section 25‑21,226 does not inhibit any right
to trial by jury that would otherwise arise incident to what
§ 25‑21,223 refers to as “other causes of action” and what here
manifested as a subsequent, separate trial regarding damages
owed under contract. Nor did § 25‑21,226 operate here to cre-
ate an implicit waiver of Active Spine’s and the Muchowiczes’
right to a jury trial on damages.
   Active Spine and the Muchowiczes maintain that they were
entitled to a jury trial on damages because 132 Ventures’ com-
plaint against them was predominantly focused on contractual
remedies. They argue that 132 Ventures’ unjust enrichment
claim was the only cause of action out of four that did not
depend on a contractual right and emphasize that the only
cause of action brought against the Muchowiczes individually
was for breach of guaranty. Ultimately, Active Spine and the
Muchowiczes argue that we cannot read into the forcible entry
and detainer statutes that parties waive their right to a jury
trial on other causes of action traditionally arising at law by
failing to demand a jury trial for the previously and separately
tried issue of immediate right to possession. We agree.
19
     See State v. Jedlicka, 305 Neb. 52, 938 N.W.2d 854 (2020).
20
     See Federal Nat. Mortgage Assn., supra note 7.
                                   - 56 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
           132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                            Cite as 313 Neb. 45

   [11‑14] As previously mentioned, Neb. Const. article I, § 6,
preserves the right to a jury trial as it existed under the com-
mon law. At common law, legal claims were tried by a jury
and equitable claims were tried by a court. 21 Accordingly, in
Nebraska, it is well established that litigants are typically enti-
tled to a jury trial on legal claims, but not equitable claims. 22
The essential character of a cause of action and the remedy
or relief it seeks as shown by the allegations of the petition
determine whether a particular action is one at law to be tried
to a jury or in equity to be tried to a court. 23 A suit for damages
arising from breach of a contract presents an action at law. 24
Additionally, a claim for unjust enrichment is a quasi‑contract
claim for restitution. 25
   Statutory law is similar in effect. Under Neb. Rev. Stat.
§ 25‑1104 (Reissue 2016), “Issues of fact arising in actions
for the recovery of money or of specific real or personal
property, shall be tried by a jury unless a jury trial is waived
. . . .” In its order following the bench trial on damages,
the district court made findings of fact. There can, there-
fore, be no doubt that factual issues were presented in the
matter. Per the district court’s bench trial on damages, 132
Ventures sought the recovery of money. The bench trial was
focused on the amount of money to which 132 Ventures was
entitled. Thus, 132 Ventures’ causes of action for breach of
contract, breach of guaranty, and unjust enrichment were
legal in nature, and the issues of fact that arose thereunder
entitled Active Spine and the Muchowiczes to a jury trial
unless waived.
21
     Schmid, supra note 4.
22
     Id.
23
     Id.
24
     Dick v. Koski Prof. Group, 307 Neb. 599, 950 N.W.2d 321 (2020),
     modified on denial of rehearing 308 Neb. 257, 953 N.W.2d 257 (2021).
25
     Zook v. Zook, 312 Neb. 128, 978 N.W.2d 156 (2022).
                                      - 57 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

                 Waiver of Right to Jury Trial
   Finding that Active Spine and the Muchowiczes were enti-
tled to a jury trial on damages, we must determine whether
they effectively waived that right. Although a jury trial demand
is required in county court, it is not required in district court. 26
The waiver of a party’s right to a jury trial in district court is
statutorily governed by Neb. Rev. Stat. § 25‑1126 (Cum. Supp.
2020), because it sets reasonable limits on a constitutional
right. 27 Section 25‑1126 provides:
          The trial by jury may be waived by the parties in
      actions arising on contract and with assent of the court in
      other actions (1) by the consent of the party appearing,
      when the other party fails to appear at the trial by himself
      or herself or by attorney, (2) by written consent, in person
      or by attorney, filed with the clerk, and (3) by oral con-
      sent in open court entered upon the record.
   In Jacobson v. Shestra, 28 we held that we will not find a
waiver of a jury trial in district court unless a party’s conduct
falls into one of the three categories enumerated in § 25‑1126.
Additionally, we explained in Jacobson that cases in which
the parties tried issues of fact to the court without objection
or asked for a directed verdict should be construed as falling
into the third, “oral consent,” category of waivers. 29 This rule
applies individually to bifurcated trials. 30
   There is no evidence in the record, and no party argues,
that Active Spine or the Muchowiczes waived their right to
a jury trial by failing to appear or by written consent. Thus,
26
     See Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).
27
     Id.
28
     Id.
29
     See id.
30
     Cf. id. (merely failing to object, before trial, to defendant’s request for
     bench trial on bifurcated affirmative defense cannot be oral consent in
     open court to waive jury trial).
                                      - 58 -
              Nebraska Supreme Court Advance Sheets
                       313 Nebraska Reports
            132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                             Cite as 313 Neb. 45

only the “oral consent” category of waivers is at issue. To that
effect, 132 Ventures argues that at the July 20, 2021, hearing
to set trial, all parties agreed that the issue of damages should
be set for a bench trial, and neither Active Spine nor the
Muchowiczes objected at the hearing. The district court’s order
setting the bench trial date stated that “upon agreement of the
parties . . . the case should be tried to the Court without a jury.”
However, all parties agreed at oral argument that the hearing
to set trial was not conducted on the record, and as such, no
record is available for review on appeal. Further, Active Spine
and the Muchowiczes opted not to present their own case in
chief or move for a directed verdict at the trial on damages,
instead continuing their objection to the trial going forward
without a jury. Accordingly, we are unable to find any instance
of “oral consent in open court entered upon the record” operat-
ing to waive their right to a jury trial under § 25‑1126. This
result is consistent with the plain language of § 25‑1126 and
our policy of strictly construing the same to preserve a consti-
tutional right. 31

                            Damages
   Lastly, both parties argue that the trial court erred in deter-
mining damages. Active Spine and the Muchowiczes contend
that 132 Ventures failed in proving damages. We decline to
consider these arguments because the amount of damages to
be awarded is a determination solely for the fact finder and
will necessarily be decided by the jury. 32 Additionally, in its
cross‑appeal, 132 Ventures challenges the district court’s use
of the amended lease in calculating damages, which was
based on the court’s determination that 132 Ventures was not a
party to the original lease and therefore could not contest the
31
     See id. at 623, 849 N.W.2d at 521 (“[u]nder a rule of exclusivity, unless a
     party’s conduct falls into one of § 25‑1126’s three categories, we will not
     find a waiver of a constitutional right”).
32
     See McGill Restoration, supra note 2.
                              - 59 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
        132 VENTURES V. ACTIVE SPINE PHYSICAL THERAPY
                         Cite as 313 Neb. 45

validity of the amended lease. Again, because the fact finder
will determine which lease is operable and ultimately deter-
mine if any damages are warranted, we reverse the trial court’s
determination that 132 Ventures was precluded from contest-
ing the validity of the amended lease and remand the cause for
a new trial with a jury.

                          CONCLUSION
   Under the circumstances, the district court erred in proceed-
ing to trial without a jury on 132 Ventures’ causes of action for
breach of contract, breach of guaranty, and unjust enrichment.
This does not affect the part of the district court’s judgment
addressing the forcible entry and detainer. Consequently, we
affirm that part of the judgment. The portion of the judgment
addressing 132 Ventures’ other causes of action is accordingly
reversed, and the cause is remanded for a new trial to a jury
on those causes of action.
                    Affirmed in part, and in part reversed
                    and remanded for a new trial.
   Miller‑Lerman, J., not participating.